Case 2:20-cv-11788-DMG-MAA Document 7 Filed 01/06/21 Page 1 of 2 Page ID #:21




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-11788-DMG (MAAx)                                    Date    January 6, 2021

 Title Pur Americana LLC v. Elizabeth George                                           Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

 Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO LOS ANGELES
              COUNTY SUPERIOR COURT

        On February 26, 2020, Plaintiff Pur Americana LLC filed an unlawful detainer action in
 the Superior Court of California, County of Los Angeles against Defendant Elizabeth George.
 Notice of Removal, Ex. A (“Compl.”) [Doc. # 1]. On July 10, 2020, George filed an answer, and
 on December 29, 2021, George filed a notice of removal to federal court, asserting federal
 question jurisdiction based on her Answer. Id. at ¶ 8.

         It is axiomatic, however, that federal jurisdiction cannot rest upon an actual or anticipated
 defense. See Vaden v. Discover Bank, 556 U.S. 49 (2009). “The presence or absence of federal-
 question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that
 federal jurisdiction exists only when a federal question is presented on the face of the plaintiff's
 properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). That is not
 the case here, where the Complaint itself raises no federal question.

         Nor does the Complaint reveal a basis for diversity jurisdiction. The Complaint states
 that the amount of damages sought by Plaintiff is past-due rent of $1,686, the fair rental value of
 the premises of $55.43 per day, and attorneys’ fees. Compl. at 7-8. This is well below the
 $75,000 amount-in-controversy jurisdictional threshold for diversity jurisdiction. See 28 U.S.C.
 § 1332(a).

        Moreover, it appears that Defendant George’s notice of removal is untimely. A
 defendant must file notice of removal within 30 days after “receipt by the defendant . . . of a
 copy of the initial pleading setting forth the claim for relief upon which such action or
 proceeding is based.” 28 U.S.C. § 1446(b). The Complaint was filed on February 26, 2020, and
 George’s notice of removal was not filed until December 29, 2020, nine months after the 30-day
 deadline had passed.



 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk vv
Case 2:20-cv-11788-DMG-MAA Document 7 Filed 01/06/21 Page 2 of 2 Page ID #:22




                         UNITED STATES DISTRICT COURT           JS-6 / REMAND
                        CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

 Case No.   CV 20-11788-DMG (MAAx)                          Date    January 6, 2021

 Title Pur Americana LLC v. Elizabeth George                               Page     2 of 2

        In light of the foregoing, this case is hereby REMANDED to Los Angeles County
 Superior Court for lack of subject matter jurisdiction.

 IT IS SO ORDERED.




 CV-90                         CIVIL MINUTES—GENERAL               Initials of Deputy Clerk vv
